Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-29 are pending in the instant application.
Claims 1-29 are subject of a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15 and 27, drawn to a liquid, propellant-free pharmaceutical preparation comprising: (a) an active substance selected from the group consisting of aclidinium, formoterol, pharmaceutically acceptable salts of aclidinium, pharmaceutically acceptable salts of formoterol, and combinations thereof; (b) a solvent; (c) a pharmacologically acceptable solubilizing agent; and (d) a pharmacologically acceptable preservative, classified in class A61K31/439, A61K31/138, A61K9/0078, A61K47/12, A61K47/183, A61K47/186, A61K47/22.
II.	Claims 16-20, 22-26, 28, 29 (assuming claims 19, 20, are drawn to the method of claim 17), drawn to a method of a method for administering the pharmaceutical preparation according to claim 2 to a patient, comprising nebulizing the pharmaceutical preparation in an inhaler, classified in class A61M 15/0065, A61M 15/0073.
III.	Claim 21, drawn to a method of treating asthma or COPD in a patient, comprising administering to the patient the pharmaceutical preparation according to claim 2, classified in class A61K31/439, A61K31/138, A61P11/00, A61P11/06, A61P11/08. 
The inventions are distinct, each from the other because of the following reasons:
Invention I and each of inventions II, III are related respectively as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, for example, the method of the invention III can be practiced with another different product: any known pharmaceutical composition used for treating asthma or COPD. 

This application contains claims directed to the following patentably distinct species: active substances selected from the group consisting of aclidinium, formoterol, and combinations thereof; solvents; pharmacologically acceptable solubilizing agents; pharmacologically acceptable preservatives. 
These species are independent or distinct because, for example, the genus of pharmacologically acceptable solubilizing agents includes thousands of possible solubilizing agents, not limited to tween-80, poloxamer, polyoxyethylated castor oil, polyethylene glycol, solutol HS 15, polyvinylpyrrolidone, and combinations thereof, each having a different chemical structure, classified into different classes/subclasses such as, for example, A61K47/12, A61K47/183, A61K47/186, A61K47/22. Each solubilizing agent or combination of solubilizing agents in the composition requires different structural search and/or a different classification based on its structural elements. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct excipients of instant claims, including solvents, solubilizing agents, preservatives to be administered in combination, because of the large number of such compounds/excipients encompassed by the genus, each such compound/agent requiring a different field of search. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

If applicant elects an invention of group I or of group II or of group III, applicant is required to elect a specific (a) active substance selected from the group consisting of aclidinium, formoterol, and combinations thereof; (b) a specific solvent from the genus on claim 6 or another disclosed; (c) a specific pharmacologically acceptable solubilizing agent, having a distinct chemical structure, from the genus of claim 7 or another disclosed; and (d) a specific pharmacologically acceptable preservative from the genus of claim 9 or another disclosed, present in the pharmaceutical preparation. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627